West St. Props., LLC v American States Ins. Co. (2017 NY Slip Op 03554)





West St. Props., LLC v American States Ins. Co.


2017 NY Slip Op 03554


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-10096
 (Index No. 54513/12)

[*1]West Street Properties, LLC, respondent,
vAmerican States Insurance Company, et al., appellants, et al., defendant.


Goldberg Segalla LLP, Garden City, NY (Joanna M. Roberto, Brendan T. Fitzpatrick, and Jonathan Schapp of counsel), for appellants.
Piscionere & Nemarow, P.C., Rye, NY (Anthony G. Piscionere and Barbara Martensson of counsel), for respondent.

DECISION & ORDER
In an action pursuant to Insurance Law § 3420(a)(2) to recover the amount of an unsatisfied judgment against the defendants' insured, commenced by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendants American States Insurance Company, Liberty Mutual Insurance Group, and Safeco Insurance Company of America appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), dated October 3, 2014, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order as denied that branch of the motion of the defendants American States Insurance Company, Liberty Mutual Insurance Group, and Safeco Insurance Company of America which was for summary judgment dismissing the complaint insofar as asserted against the defendant American States Insurance Company must be dismissed, because the right of direct appeal therefrom terminated with the entry of the final judgment in the action against American States Insurance Company (see Matter of Aho, 39 NY2d 241, 248). The issues raised by American States Insurance Company on the appeal from that portion of the order are brought up for review and have been considered on the companion appeal by American States Insurance Company from the judgment (see CPLR 5501[a][1]; West St. Props., LLC v American States Ins. Co., __ AD3d __ [Appellate Division Docket No. 2016-00933; decided herewith]).
The appeal from so much of the order as denied those branches of the motion of the defendants American States Insurance Company, Liberty Mutual Insurance Group, and Safeco Insurance Company of America which were for summary judgment dismissing the complaint insofar as asserted against the defendants Liberty Mutual Insurance Group and Safeco Insurance Company of America is academic, in light of this Court's decision and order dated January 28, 2015, which, [*2]among other things, granted summary judgment dismissing the action insofar as asserted against those defendants (see West St. Props., LLC v American States Ins. Co., 124 AD3d 876).
LEVENTHAL, J.P., SGROI, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court